DETAILED ACTION
	This office action is in response to applicant’s remarks filed on March 22, 2022 in application 16/126,057. 
	Claims 1-5 and 7-21 are presented for examination.   Claim 6 is cancelled. 
 	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-21 allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner deemed claims 1-5 and 7-21 as novel when read as a whole for the limitations of detecting an input/output (I/O) device configuration error by storing previously generated I/O configuration data prior to an I/O configuration initialization, the previously generated I/O configuration data include first port-type data generated by a configured I/O port among the plurality of I/O ports; detecting an attempt by a given I/O port to perform a current I/O configuration initialization; generate, via the given I/O port, current I/O configuration data including second port-type data; and detecting, via the I/O device, I/O configuration error in response to determining a mismatch between the current I/O configuration data and the previously generated I/O configuration data.  


It is noted I/O port among the plurality of I/O ports of a I/O device where the I/O port generate I/O configuration data during performing I/O configuration initialization.   Relevant prior art teaches of generating configuration data and performing initialization being performed by the I/O device or external entities and not the individual I/O ports. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 571-272-4182.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                       Silicon Valley Regional Office
Loan.truong@uspto.gov